                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          Civil Action No. 3:20-CV-710-FDW-DSC


HAYWARD INDUSTRIES, INC.,

                        Plaintiff,

                 v.
                                                         DECLARATION OF SERVICE
BLUEWORKS CORPORATION,                                  ON DEFENDANT BLUEWORKS
BLUEWORKS INNOVATION                                    INNOVATION CORPORATION
CORPORATION, NINGBO C.F.
ELECTRONIC TECH CO., LTD; NINGBO
YISHANG IMPORT AND EXPORT CO.,
LTD.

                        Defendants.


         I, Russ Ferguson, declare under penalty of perjury as follows:

         1.      I am an attorney at Womble Bond Dickinson (US) LLP representing Plaintiff

Hayward Industries, Inc. in the above-captioned action.

         2.      Service was made on BlueWorks Innovation Corporation by sending the

following documents by FedEx Priority Overnight service to BlueWorks Innovation Corporation,

care of its Registered Agent: Haoqi Sun to 12245 Nations Ford Road, Suite 501, Pineville, NC

28134:

              a. Summons issued to BlueWorks Innovation Corporation (Doc. No. 5);

              b. Complaint (Doc. No. 1);

              c. Corporate Disclosure (Doc. No. 2);

              d. Motion for Admission Pro Hac Vice for Erik Paul Belt (Doc. No. 3);

              e. Motion for Admission Pro Hac Vice for Anne E. Shannon (Doc. No. 4);
            f. Report on the Filing or Determination of an Action Regarding a Patent or
               Trademark (Doc. No. 6); and

            g. Court’s Case Assignment Packet.

       3.      According to FedEx, the package was delivered on December 29, 2020.

       4.      A copy of the FedEx delivery confirmation confirming receipt by BlueWorks

Innovation Corporation on December 29, 2020 is attached hereto as Exhibit A.

       5.      Fed. R. Civ. P. 4(e)(1) permits service “following state law for serving a

summons in an action brought in courts of general jurisdiction in the state where the district court

is located or where service is made.” See also Fed. R. Civ. P. 4(h)(1)(A) (permitting service on a

corporation by “the manner prescribed in Rule 4(e)(1) for serving an individual”). In turn, N.C.

Gen. Stat. § 1A-1, Rule 4(j)(6)(d) permits service on a corporation by “depositing with a

designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons

and Complaint, addressed to the officer, director, or agent to be served . . . and obtaining a

delivery receipt.” Thus, service by FedEx Priority Overnight with a delivery receipt, as attached

as Exhibit A, constitutes proper service.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Dated: December 29, 2020


                                              s/ Russ Ferguson
                                              W. Clark Goodman (N.C. Bar. No. 19927)
                                              Russ Ferguson (N.C. Bar No. 39671)
                                              Womble Bond Dickinson (US) LLP
                                              One Wells Fargo Center
                                              Suite 3500
                                              301 South College Street, Suite 3500
                                              Charlotte, NC 28202
                                              Clark.Goodman@wbd-us.com
                                              Russ.Ferguson@wbd-us.com


                                                 2
Erik Paul Belt*
Anne E. Shannon*
MCCARTER & ENGLISH, LLP
265 Franklin St.
Boston, Massachusetts 02110
Tel: (617) 449-6500
ebelt@mccarter.com
ashannon@mccarter.com

*Motions for admission pro hac vice pending

Attorneys for Plaintiff
Hayward Industries, Inc.




   3
EXHIBIT A
